Citation Nr: 1517656	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.  

2.  Entitlement to service connection for irritable bowel syndrome.  

3.  Entitlement to service connection for a cervical spine disorder, claimed as neck stiffness, C7-C3.  

4.  Entitlement to service connection for a disorder manifested by low blood pressure with fainting and lightheadedness.  

5.  Entitlement to service connection for left middle toe strain, also claimed as left foot strain.  

6.  Entitlement to service connection for residuals of left big toe puncture.  

7.  Entitlement to service connection for residuals of a left fourth toe fracture.  

8.  Entitlement to service connection for residuals of a right big toe dislocation.  

9.  Entitlement to service connection for residuals of hyperextension of the right third toe.  

10.  Entitlement to service connection for residuals of ligament sprain of the right third and fourth toes and right foot.  

11.  Entitlement to service connection for residuals of bee envenomations of the right middle finger and face.  

12.  Entitlement to service connection for residuals of a cat bite of the right hand.  

13.  Entitlement to service connection for a right knee disorder.  

14.  Entitlement to service connection for residuals of a laceration of the lower lip.  

15.  Entitlement to service connection for sleep apnea.  

16.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 2009

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veteran's Virtual VA eFolder and Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Also, an appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he or she so chooses.  
38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014).  

In the July 2012 Form 9, the appellant initially requested a hearing before a Veterans Law Judge in Washington, DC.  A hearing was ultimately scheduled on January 28, 2015 in Washington, DC.  In a document (VA Form 21-4138) received on January 9, 2015, the Veteran requested that the January 28 hearing be cancelled and that he be rescheduled for a Travel Board hearing or a videoconference hearing at the RO, whichever was next available.  

Since the RO schedules Travel Board and Board videoconference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

A Travel Board or videoconference hearing should be scheduled for the Veteran pursuant to his request, whichever is first available.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014), and should associate a copy of such notice with the claims file.  After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

